Case 6:19-cv-00405-CEM-LRH Document 1-3 Filed 03/01/19 Page 1 of 9 PageID 23




                     Exhibit B
Case 6:19-cv-00405-CEM-LRH Document 1-3 Filed 03/01/19 Page 2 of 9 PageID 24



                                                                                                  US008464475B2


    (12) United States Patent                                             (10) Patent N0.:                       US 8,464,475 B2
           McDoW, Jr. et a].                                              (45) Date of Patent:                                          Jun. 18, 2013

    (54)   PIPE FLASHING APPARATUS AND METHOD                          (58)    Field of Classi?cation Search
                                                                               USPC ............ .. 52/58, 60, 63, 98, 198, 219; 285/42,
    (71) Applicant: Golden Rule Fasteners, Inc., Tallassee,                                                    285/43, 44, 3, 4, 177
                         AL (US)                                               See application ?le for complete search history.

    (72)   Inventors: William Archie McDoW, Jr., Tallassee,            (56)                        References Cited
                         AL (US); David Campbell McDoW,
                         Montgomery, AL (US)                                              U.S. PATENT DOCUMENTS
                                                                              4,903,997 A *         2/1990   Kifer ............................. .. 285/43
    (73) Assignee: Golden Rule Fasteners, Inc., Tallassee,                    5,036,636   A   *     8/1991   Hasty    ......                             . . . ..       52/100

                         AL (US)                                              5,176,408 A *         1/1993 Pedersen                                                     285/42
                                                                              5,226,263   A   *     7/1993   Merrin et a1.                 ......        . . . . . ..    52/58

                                                                              5,588,267 A *        12/1996 Rodriguez et a1. .                                           52/219
    (*)    Notice:       Subject to any disclaimer, the term of this          6,185,885   B1*       2/2001   Thaler    . . . . . . . . . . . . . . . .   . . . ..       52/219

                         patent is extended or adjusted under 35        2007/0101664 A1*            5/2007   Hoy et a1. ..................... .. 52/198
                         U.S.C. 154(b) by 0 days.
                                                                                           OTHER PUBLICATIONS
    (21) App1.No.: 13/723,588                                          Multi-Flash Master Flash®i“TWO Flashings in One”ihttp://WWW.
                                                                       aztecwashercom.
    (22)   Filed:        Dec. 21, 2012
                                                                       * cited by examiner
    (65)                    Prior Publication Data
                                                                       Primary Examiner * Mark Wendell
           US 2013/0113204 A1            May 9, 2013
                                                                       (74) Attorney, Agent, or Firm * Husch Blackwell LLP
                      Related US. Application Data
                                                                       (57)                          ABSTRACT
    (63)   Continuation of application No. 13/403,444, ?led on         A roof ?ashing that can be installed around a pipe, instead of
           Feb. 23, 2012, Which is a continuation of application       over the pipe, is provided. The roof ?ashing can include a
           No. 12/604,933, ?led on Oct. 23, 2009, noW Pat. No.         collar, a base, a foot, and a longitudinal opening. The collar
           8,141,303.                                                  can have a conical shape, and the base can have a top edge and
                                                                       a bottom edge such that the top edge of the base is coupled to
    (51)   Int. Cl.                                                    a bottom edge of the collar. The foot can be coupled to the
           E04D 1/36                 (2006.01)                         bottom edge of the base and extend outWardly from the bot
           E04D 3/38                 (2006.01)                         tom edge of the base. The longitudinal opening can extend
           E04D 13/14                (2006.01)                         from an apex of the collar to an edge of the foot and can
           E04B 1/00                 (2006.01)                         include ?rst, second, and third sections. A Width of the lon
           E04B 7/00                 (2006.01)                         gitudinal opening can increase When ?rst and second edges of
    (52)   US. Cl.                                                     the opening are pulled aWay from each other.
           USPC ............ .. 52/58; 52/60; 52/63; 52/98; 52/198;
                                                             52/219                       9 Claims, 4 Drawing Sheets

                                                                                   100
Case 6:19-cv-00405-CEM-LRH Document 1-3 Filed 03/01/19 Page 3 of 9 PageID 25




    US. Patent        Jun. 18, 2013   Sheet 1 of4       US 8,464,475 B2
Case 6:19-cv-00405-CEM-LRH Document 1-3 Filed 03/01/19 Page 4 of 9 PageID 26




    US. Patent        Jun. 18, 2013             Sheet 2 of4    US 8,464,475 B2




                        106

                                          206
                                                        r200
                        205           _
                                          \            /205
                                           201
Case 6:19-cv-00405-CEM-LRH Document 1-3 Filed 03/01/19 Page 5 of 9 PageID 27




    US. Patent        Jun. 18, 2013         Sheet 3 of4      US 8,464,475 B2




                                              f 400
                           401

                     402                                  FIG. 4

                            404                    403
                                      404




                                  FIG. 5
Case 6:19-cv-00405-CEM-LRH Document 1-3 Filed 03/01/19 Page 6 of 9 PageID 28




    US. Patent        Jun. 18, 2013     Sheet 4 of4     US 8,464,475 B2




                                      FIG. <5
Case 6:19-cv-00405-CEM-LRH Document 1-3 Filed 03/01/19 Page 7 of 9 PageID 29




                                                            US 8,464,475 B2
                                     1                                                                        2
        PIPE FLASHING APPARATUS AND METHOD                                       FIG. 5 depicts several clips coupled to the members of the
                                                                               closure.
                CROSS-REFERENCE TO RELATED                                        FIG. 6 depicts the roof ?ashing attached to a roof.
                       APPLICATIONS
                                                                                               DETAILED DESCRIPTION
      This application is a Continuation of and claims the bene?t
    ofthe ?ling date ofU.S. application Ser. No. 13/403,444 ?led                  The present disclosure generally pertains to a roof ?ashing
    Feb. 23, 2012, Which is a Continuation of and claims the                   that provides a Weather-proof seal for keeping Water and other
    bene?t of the ?ling date of US. application Ser. No. 12/604,               material from leaking into a building. The roof ?ashing of the
                                                                               present disclosure is installable around a pipe, for example, as
    933 ?led Oct. 23, 2009, now US. Pat. No. 8,141,303 issued
                                                                               opposed to being installed by sliding the ?ashing over the top
    Mar. 27, 2012.
                                                                               of the pipe. In addition, the roof ?ashing of the present dis
                    FIELD OF THE INVENTION                                     closure is for use on shingle roo?ng or shingle-like roo?ng in
                                                                               that it integrates With the shingles on the roof in order to
                                                                               mitigate or prevent moisture from leaking through the shingle
      The present disclosure generally relates to the ?eld of                  roo?ng, Which is described further herein.
    ?ashing systems for pipes that extend through a shingle roof                  One embodiment of a roof ?ashing 100 for shingle roo?ng
    or other similar type of roof.                                             is depicted in FIG. 1. The roof ?ashing 100 is comprised ofa
                                                                               collar 102, a base 104 and a foot 101. The collar 102 has a
                            BACKGROUND                                    20   cone shape With an apex 110 extending upWard, the Z-direc
                                                                               tion; and a bottom edge 111. The bottom edge 111 of the
      A roof ?ashing is often placed around discontinuities or                 collar 102 is coupled to the base 104 about a top edge 112 of
    objects Which extend through or from the roof of a building in             the base. The collar 102 and the base 104 are made of an
    order to de?ect Water aWay from seams or joints. For                       elastomeric material in order for a pipe attachment edge 103
    example, a roof ?ashing is often used to prevent rain Water           25   to stretch about a pipe (not shoWn) When the ?ashing 100 is
    from leaking about a pipe protruding from the roof. Modern                 installed. Note that the collar 102 comprises a plurality of
    roof ?ashing may be metal, rubber or other Waterproof syn                  pipe attachment edges 103.
    thetic materials that are shaped to meet a speci?c need.                      The attachment edge 103 is formed, as Will be shoWn, When
       A typical roof ?ashing for a pipe has an extension that ?ts             material is removed from the collar 102. A bottom edge 113 of
    snuggly about the pipe and Where the extension has a doWn             30   the base 104, located in the negative Z-direction, from the top
    Ward taper aWay from the pipe and a base that is approxi                   edge 112 and has a slightly larger diameter then the top edge
    mately perpendicular to the pipe, for attaching the ?ashing to             112.
    roof decking. Caulking is sometimes used around seams                        Note that the collar 102, the base 104 and the foot 101 are
    formed Where the pipe ?ashing material contacts the pipe or                coupled together utiliZing attachment methods Well-knoWn
    decking to ensure Water does not leak through the roof of the         35   by those skilled in fabricating devices With elastomeric mate
    structure and into the building protected by the roof.                     rials. In other embodiments, the ?ashing 100 is made of other
       There are roof ?ashings for metal roo?ng. The roof ?ash                 materials and other fabrication methods are possible. The
    ings for metal roofs have extensions through Which pipes or                ?ashing 100 may be fabricated in a single molding operation
    other objects can extend, as described hereinabove. In addi                or may be made by combining parts together using attach
    tion, the roof ?ashings have a small ?ange-like base that             40   ment methods that provide Water-proof joints.
    extends from bottom of the extension for attaching the roof                   The foot 101 is substantially rectangular and extends out
    ?ashing to the metal roof. There are some metal roof ?ashings              Wardly from the bottom edge 113 of the base 104. The foot
    that have an opening that extends the entire length of the                 101 is su?iciently extended in the —Z direction so that a front
    extension for Wrapping the roof ?ashing around the pipe or                 portion 115 of the foot 101 can be layered on top of one or
    the object before it is attached, via the based, to the metal roof.   45   more shingles (not shoWn) of a shingle roof. In addition, the
    Caulking can then be used around the base to Where it attaches             foot 101 is su?iciently extended in the +Z direction so that a
    to the metal roof and around the opening through Which the                 back portion 116 of the foot 101 so that one or more shingles
    pipe or object extends in order to mitigate or prevent leakage.            (not shoWn) can be layered on top of the back portion 116 of
    One such roof ?ashing is described in US. Pat. No. 5,176,                  the foot 101. Integrating the foot 101 With the shingles by
    408.                                                                  50   layering the foot 101 With the shingles mitigates or prevents
                                                                               moisture from penetrating the shingle roo?ng Where the roof
           BRIEF DESCRIPTION OF THE DRAWINGS                                   ?ashing 101 is installed. Such layering of the roof ?ashing
                                                                               100 With the shingles is described further With reference to
      The disclosure can be better understood With reference to                FIG. 6.
    the folloWing draWings. The elements of the draWings are not          55     Note that in one embodiment the foot 101 has embedded
    necessarily to scale relative to each other, emphasis instead              reinforcement material, such as a thin sheet of metal, molded
    being placed upon clearly illustrating the principles of the               Within the elastomeric material forming the foot 1 01. The foot
    invention. Furthermore, like reference numerals designate                  101 and the base 104 are coupled together at different angles
    corresponding parts throughout the several vieWs.                          in order to meet the needs of roofs With different pitches (roof
       FIG. 1 depicts an exemplary embodiment of a roof ?ashing           60   slope). In one embodiment the base 104 has suf?cient height
    for the present disclosure:                                                and ?exibility for installation on shingle roofs having a range
       FIG. 2 depicts details of a closure of the roof ?ashing of              of pitches. In this regard, the thickness and ?exibility of the
    FIG. 1.                                                                    foot 101 is such that it acts as a shingle.
      FIG. 3 depicts the closure of the roof ?ashing system of                   A longitudinal opening 106 extends from the apex 110 of
    FIG. 1 When closure members are connected.                            65   the collar 102 to an edge of the foot 101. The longitudinal
      FIG. 4 depicts a clip that is used for holding the members of            opening 106 is de?ned by a ?rst edge 108 and a second edge
    the closure together.                                                      107 of the ?ashing 100 as seen in FIG. 1. When the ?rst edge
Case 6:19-cv-00405-CEM-LRH Document 1-3 Filed 03/01/19 Page 8 of 9 PageID 30




                                                          US 8,464,475 B2
                                   3                                                                        4
    108 and second edge 107 are pulled away from each other in               the bottom edges 404. When the clip 400 is placed over the
    the x-direction the Width of the opening 106 increases. When             longitudinal members 200, 201, as shoWn in FIG. 2, the clip
    the opening 106 extends to a distance greater than a corre               400 is crimped so that the edges 404 press against and lock to
    sponding pipe diameter, the ?ashing 100 is prepared for                  the inner surfaces of the clip grooves 205. The clip 400 is
    placement about the pipe. After the top portion of the collar            made of metal or other material that is malleable and is able to
    102 is placed about a pipe, the ?rst edge 108 and the second             go through several open and close cycles Without losing any
    edge 107 are brought together to provide a longitudinal seal.            gripping ability.
    When the ?rst edge 108 and second edge 107 are in contact                  FIG. 6 depicts the roof ?ashing 100 When installed on a
    one or more fasteners, such as clip 400 as depicted in FIG. 4,           roof 600. A front portion 115 that comprises the longitudinal
    secure and press the edges de?ning the longitudinal opening              opening of the foot 101 is placed over one or more roo?ng
    together.                                                                shingles 601. In addition, one or more shingles 602 are placed
       The longitudinal opening 106 alloWs for the installation of
    the roof ?ashing 100 about a pipe (not shoWn) over Which a
                                                                             atop ofa back portion 116 (FIG. 1) of the foot 101.
    ?ashing could not be placed. As an example, the pipe may be                Note that When installing the roof ?ashing, the longitudinal
    an electrical pipe that has Wires that extend therefrom. In such         opening 106 is in a separated position, like shoWn in FIG. 1.
    an example, it is not possible to slide a ?ashing over the top of        When separated, it Wraps around a pipe or object that extends
    the electrical pipe. Instead, the roof ?ashing 100 can be                from the roof decking. The longitudinal opening 106 is then
    installed around the pipe via the longitudinal opening 1 06 and          coupled together such that the front portion 115 of the foot
    thereafter secured as described hereinabove. As another                  101 is exposed and on top of one or more of the shingles 601.
    example, the pipe may have a hood or Weatherhead that               20   Once the roof ?ashing 101 is installed around the pipe or
    prevents installation of a ?ashing over the top of the pipe.             object, the shingles 602 are placed on top of the back portion
    Again, the roof ?ashing 100 can be installed around the pipe             116 of the foot 101. Layering the foot 101 by placing it on top
    via the longitudinal opening 106 and thereafter secured.                 of shingles 601 and beneath the shingles 602 mitigates or
       An embodiment for providing a longitudinal seal is                    prevents leakage around the roof ?ashing 101.
    depicted FIG. 2. A ?rst edge member 201 has a rectangular           25      The foot 101 is attached to the roof decking using roo?ng
    cross section and a clip groove 205 formed in part by a portion          nails (not shoWn) or other roo?ng fasteners (not shoWn).After
    of the top surface of the foot 101. A second edge member 200             the ?ashing 100 is fastened in place, the shingles 602 are
    is rounded on the top of the outside edge and has a clip groove          placed on top of the back portion 116 of the foot 101 so that
    205 and a ?ap 206 Where the ?ap 206 is siZed to ?t against and           Water Will drain around and over the ?ashing 100.
    over the top of the ?rst edge member 201. When ?rst edge            30     The foot 101 of the roof ?ashing 100 may have thin sheets
    member 201 is engaged With second edge member 200 as                     of metal (not shoWn) embedded Within the elastomeric mate
    shoWn in FIG. 3, the clip grooves 205 are positioned to receive          rial forming the foot 101 in order to keep roof fasteners from
    clips 400 (shoWn in FIG. 4). The edges 404 ofthe clip 400 are            damaging the foot 101. In addition, the thin sheetsof metal
    placed in clip grooves 205 and the clip 400 is crimped, i.e.,            makes the foot 101 more rigid to minimiZe or prevent lifting
    squeezed together using a crimping tool or a pair of pliers. In     35   of the foot 101 by Wind, Which may cause Water in?ltration.
    order to provide a Weather-proof longitudinal seal multiple                 It should be emphasiZed that the above-described embodi
    clips 400 are crimped about the edge members as best seen in             ments of the present disclosure are merely examples of imple
    FIG. 5. The clips are placed from an edge ofthe foot 101 to a            mentations, set forth for a clear understanding of the prin
    location near the apex 110 of the collar 102.                            ciples of the disclosure. Many variations and modi?cations
       In order to securely attach the collar 102 about a pipe of a     40   may be made to the above-described embodiments of the
    speci?c diameter; such as, for example, a 1.5 inch pipe, it is           disclosure Without departing substantially from the spirit and
    necessary to remove material from the collar as shoWn in FIG.            principles of the invention. All such modi?cations and varia
    1. The pipe attachment edges 103 have increasing diameters               tions are intended to be included herein Within the scope of
    When going doWnWard, the negative Z-direction, from the                  this disclosure and the present invention and protected by the
    apex 110 of the collar 102. In one embodiment, the pipe             45   folloWing claims.
    attachment edges 103 are labeled With markings on the collar
    102 so an installer knoWs What material to remove for a                    NoW, therefore, the folloWing is claimed:
    speci?c pipe diameter. As an example, for a 1.5 inch pipe, an              1. A roof ?ashing comprising:
    installer removes, by tearing and/or cutting, material aWay                a collar, the collar having a conical shape With an apex and
    from the center portion of the collar 102 along the tear groove     50        a bottom edge;
    labeled 1.5 inches. The opening de?ned by the top edge of the              a base, the base having a top edge and a bottom edge, the
    collar 102 When the material is removed is someWhat smaller                   top edge of the base coupled to the bottom edge of the
    than the diameter of the corresponding pipe in order that the                 collar;
    collar edge stretch circumferentially around the pipe thereby              a foot coupled to the bottom edge of the base and extending
    providing a snug ?t and a Weather-proof seal When the edges         55       outWardly from the bottom edge of the base; and
    of the collar 102 engage the surface of the pipe. In one                   a longitudinal opening extending from the apex of the
    embodiment, the collar 102 has eight annular tear grooves                     collar to an edge of the foot,
    103 so that the ?ashing 100 is con?gured to provide a                      Wherein the longitudinal opening includes ?rst, second,
    Weather-proof seal for pipes of many different diameters.                    and third sections,
    Notably, each pipe attachment edge 103 can be used for a            60     Wherein the ?rst section of the longitudinal opening
    number of different pipe siZes. FIG. 4 depicts an embodiment                  traverses a portion of the collar from the apex to the
    of a clip 400 that is used to hold the edges de?ning the                      bottom edge of the collar at a point Where the bottom
    longitudinal opening 106 together. The clip 400 has bottom                   edge of the collar is coupled to the top edge of the base,
    edges 404 that are turned inWard. Extending doWnWard from                  Wherein the second section of the longitudinal opening
    a top member 401 ofthe clip 400 are a left arm 402 and a right      65        traverses a portion of the base from the top edge of the
    arm 403, as shoWn in FIG. 4. Each of the arms has an inWardly                 base to the bottom edge of the base at a point Where the
    turned tab that extends the length of the clip 400 and de?nes                 bottom edge of the base is coupled to the foot,
Case 6:19-cv-00405-CEM-LRH Document 1-3 Filed 03/01/19 Page 9 of 9 PageID 31




                                                          US 8,464,475 B2
                                   5                                                                       6
      wherein the third section of the longitudinal opening                    a foot coupled to the bottom edge of the base and extending
         traverses a portion of the foot from the point Where the                outWardly from the bottom edge of the base; and
         bottom edge of the base is coupled to the foot to the edge            a longitudinal opening extending from the apex of the
         of the foot, and                                                        collar to an edge of the foot,
      Wherein the longitudinal opening has ?rst and second                     Wherein the longitudinal opening includes ?rst, second,
        edges such that When the ?rst and second edges are
           pulled aWay from each other a Width of the longitudinal               and third sections,
           opening increases to enable the roof ?ashing to be                  Wherein the ?rst section of the longitudinal opening
           installable around a pipe Which is not capable of receiv              traverses a portion of the collar from the apex to the
           ing the roof ?ashing over a top thereof.                              bottom edge of the collar at a point Where the bottom
       2. The roof ?ashing of claim 1 Wherein at least one of the                edge of the collar is coupled to the top edge of the base,
    collar, the base, and the foot is made of elastomeric material.            Wherein the second section of the longitudinal opening
       3. The roof ?ashing of claim 2 Wherein the at least one of                traverses a portion of the base from the top edge of the
    the collar, the base, and the foot includes a reinforcement                  base to the bottom edge of the base at a point Where the
    material for reinforcing the elastomeric material.                           bottom edge of the base is coupled to the foot,
       4. The roof ?ashing of claim 3 Wherein the reinforcement                Wherein the third section of the longitudinal opening
    material is embedded in the elastomeric material.                            traverses a portion of the foot from the point Where the
       5. The roof ?ashing of claim 1 Wherein at least one of the                bottom edge of the base is coupled to the foot to the edge
    collar, the base, and the foot includes a reinforcement mate
                                                                                 of the foot,
    rial.
        6. The roof ?ashing of claim 5 Wherein the reinforcement        20     Wherein the longitudinal opening has ?rst and second
                                                                                 edges such that When the ?rst and second edges are
    material is embedded in the at least one of the collar, the base,
    and the foot.                                                                pulled aWay from each other a Width of the longitudinal
       7. The roof ?ashing of claim 1 Wherein the foot is substan                opening increases to enable the roof ?ashing to be
    tially rectangular.                                                          installable around a pipe Which is not capable of receiv
      8. A roof ?ashing comprising:                                     25       ing the roof ?ashing over a top thereof, and
                                                                               Wherein the foot is associated With a reinforcement mate
      a collar, the collar having a conical shape With an apex and
         a bottom edge;                                                            rial.
      a base, the base having a top edge and a bottom edge, the                 9. The roof ?ashing of claim 8 Wherein the reinforcement
         top edge of the base coupled to the bottom edge of the              material is embedded in the foot.
         collar;                                                                                   *   *   *      *   *
